Allowable Subject Matter
	Claims 11, 13-16, 18-19, 22, 24-25 are allowed.

Closest references found:
("20110085611"|"20030162535"|"20110085611")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
receiving state indicator information broadcast by a radio network node, the state indicator information indicating an operating state of a neighbor cell of the radio network node, wherein the operating state of the neighbor cell comprises the synchronization signals according to a second periodicity; adapting a cell search period based on the state indicator information, and further based on a transmit switch-on period and a transmit switch-off period of the neighbor cell, wherein the transmit switch-on period is a period of time during which a transmitter of the neighbor cell is periodically switched on to transmit the synchronization signals when the neighbor cell is in the restricted operating state, wherein the transmit switch-off period is a period of time during which the transmitter of the neighbor cell is periodically switched off to save power when the neighbor cell is in the restricted operating state; and receiving the synchronization signals from the neighbor cell during the adapted cell search period

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649